DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed December 30, 2020.
Claims 1, 4, 11, and 14 have been amended.  Claims 1-2, 4-12, and 14-22 are pending and have been examined on the merits (claims 1 and 11 being independent).
The amendment filed December 30, 2020 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 30, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed December 30, 2020 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “Applicant amends independent claims 1 and 11 to overcome the rejection under § 101. Applicant respectfully submits that amended independent claims 1 and 11 integrate the idea into a 
(2) “Applicant respectfully submits that the ordered combination of limitations of amended independent claims 1 and 11 add specific limitations that are improvements beyond what is well understood, routine, or conventional in the field. Specifically, as quoted above, amended independent claims 1 and 11 recite a non-conventional and non-routine arrangement of systems and ordered combination of limitations above and beyond any alleged abstract idea.” (Applicant response, page 11)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform a financial transaction that relates to providing security between a sender and a receiver, e.g., transferring funds, for an entity, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’, e.g. transferring funds). For instance, in the process of claims, the limitations of registering… the second entity under the certified biller status, determining… financial institution is capable of real-time payment transactions, facilitating… a real time payment transaction, representing… a security status for the public identifier, preventing… fraud from occurring, comprising… an interactive invoice, comprising… a hyperlink, comprising… an option to pay, comprising… information about a reward, identifying… the second entity, and performing… a successful credit recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by claims are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., processors, computing instructions, media, etc.) as the additional elements, which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… a request to register a second entity, receiving… an authorization from the first entity, receiving… an account number of the first account to increase security, receiving… a current location of the first entity, receiving… a current providing… first information, and providing… an offer for a load are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing a financial transaction that relates to providing security between a sender and a receiver, e.g., transferring funds. These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0059-0060]: computers, servers, database, communication module, data module, risk engine, calculation engine, and Internet.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “computing 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea. 
For these reasons and those stated in the rejections above, rejection of claims 1-2, 4-12, and 14-22 under 35 U.S.C. 101 is maintained by the Examiner
With regard to the rejections of claims 1-2, 4-12, and 14-22 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues:
(1) “Nowhere does Muthu teach or suggest "the second entity qualifies for the certified biller status based on an evaluation verifying that the public identifier and the second account legitimately belong to the second entity, and wherein the second entity comprises one of a utility company, a financial institution, or a governmental entity; determining if a first account of a first entity maintained at a first financial institution is capable of real-time payment transactions and if the first account is authorized to participate in the real-time payment transactions; ... the second entity does not receive an account number of the first account to increase security of the first account and to decrease fraud; and the first entity does not receive an account number of the second account to increase security of the second account and to decrease fraud" ( emphasis added), as required by amended independent claims 1 and 11.” (Applicant response, page 13)
(2) “Nowhere does Bennett teach or suggest "the second entity qualifies for the certified biller status based on an evaluation verifying that the public identifier and the second account legitimately belong to the second entity, …….and the first entity does not receive an account number of the second account to increase security of the second account and to decrease fraud" (emphasis added), as required by amended independent claims 1 and 11. Accordingly, Bennett does nothing to rectify the deficiencies of Muthu, whether taken alone or in combination.” (Applicant response, page 14)
verifying that the public identifier and the second account legitimately belong to the second entity, …….and the first entity does not receive an account number of the second account to increase security of the second account and to decrease fraud" (emphasis added), as required by amended independent claims 1 and 11. Accordingly, Lawe does nothing to rectify the deficiencies of Muthu and Bennett, whether taken alone or in combination.” (Applicant response, page 15)
Examiner notes:
(1) In consideration of Applicant’s arguments (1), (2), and (3) above, clarifying citations with regard the Muthu in view of Bennett and Lawe references have been made to the 35 USC § 103 rejection. Applicant is arguing newly amended claim language. As such, Applicant’s arguments are not persuasive.
(2) In consideration of Applicant’s arguments and amendments of dependent claims 4 and 14, clarifying citations in view of Ballout have been made to the 35 USC § 103 rejection as a new grounds of rejection has been added.  As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for processing the transaction that relates to providing security in electronic real-time transactions, which contains the steps of receiving, registering, providing, facilitating, and identifying. The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1: A method for processing the financial transaction that relates to providing security in electronic real-time transactions is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contract’.  As such, the claims include an abstract idea.

As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreements in the form of contract’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a request to register a second entity, receiving… an authorization from the first entity, not receiving… an account number of the first account to increase security, receiving… a current location of the first entity, receiving… a current balance of the first account, providing… first information, and providing… an offer for a loan do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. add insignificant extra-solution activity to the judicial exception. –see MPEP 2106.05 (g)). 
The instant recited claims including additional elements (i.e. “processors, computer-readable media, computing instructions, real-time, and hyperlink”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., processors, computer-readable media, computing instructions, real-time, and hyperlink) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2, 4-10, 12, and 14-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “wherein: the interactive invoice comprises an option to pay the invoice immediately”, in claim 4, the step of “wherein: the interactive invoice comprises information about a reward that can be applied toward paying the invoice…”, in claim 5, the step of “wherein: the first information that identifies the second entity as satisfying the certified biller status also identifies the second entity as one of recommended billers for the first entity based on the first entity having previously paid a bill to the second entity”, in claim 6, the step of “wherein: 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).

Therefore, claims 1-2, 4-12, and 14-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu et al. (hereinafter Muthu), US Publication Number 2015/0112866 A1 in view of Bennett et .
Regarding claim 1:
Muthu discloses the following:
A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: (Muthu: See paragraph [0037]: “The payment service computer system 160 may, for example, comprise one or more servers each with one or more processors configured to execute instructions stored in memory, send and receive data stored in memory, and perform other operations to implement the operations described herein associated with logic or processes shown in FIGS. 1-6.”)
receiving (reads on “Users may register their information with the information directory 128 prior to any financial transaction. A user may be added to the information directory 128 upon registering for the funds transfer system 100 through the bank computer system 120. Upon registration, a new entry may be created for the newly registered user in a database that implements the information directory 128.”) a request to register a second entity under a certified biller status using a second account maintained at a second financial institution, the request comprising (reads on “The user may provide one or more identifiers (e.g., phone numbers, e-mail addresses, and so on) that the user may share with other individuals with whom the user interacts…..such identifiers are referred to as “public identifiers” or “public tokens.” (The terms “identifier” and “token” are used interchangeably herein to refer to a code (e.g., an e-mail address, a phone number, a user generated or system generated character string, etc.) that identifies a user.)”) a public identifier for the second entity; (Muthu: See paragraph [0027])
and (Muthu: See paragraphs [0047] “when a user attempts to register a new e-mail address, the authentication logic 186 may perform an authentication operation such as sending the user an e-mail at the new e-mail address. The e-mail may, for example, contain a link that must be accessed by the user in order to successfully complete the registration process.” And [0062] “the recipient is presumed to not be a registered user of any payment network. Accordingly, at step 341, an invitation is sent to the recipient to invite the recipient to join the payment network. For example, if the token used by the sender is an e-mail address, then an e-mail is sent to the recipient informing that another user is attempting to transfer funds to the recipient and inviting the recipient to join the payment network. A link in the e-mail may, for example, deliver the recipient to the website provided by the bank computer system 120.”, and see also [0041] And note: Upon registering, the recipient or biller is invited to register using an email or a phone number as a public identifier that belongs to the recipient or biller in order to prove if the recipient or biller is correct.)
the second account (reads on “registered the token 415-555-1234”) legitimately belong to the second entity, and wherein the second entity (reads on “the recipient bank”) comprises one of a utility company, a financial institution, or a governmental entity; (Muthu: See paragraph [0050] “the entity that registers a token is responsible for warranting the validity of the registration. For example, if the recipient bank registers a token 415-555-1234, and subsequently accepts a payment to the user that registered the token 415-555-1234, then the recipient bank is responsible for 
determining if a first account of a first entity maintained at a first financial institution is capable of real-time payment transactions and if the first account is authorized to participate in the real-time payment transactions; (Muthu: See paragraphs [0110] “The sending bank and the receiving bank may be required to agree to offer real time payments to each other before a real time payment can be made…….. Individual users may also sign up with their respective financial institutions to be able to send and/or receive expedited payments for a service fee.” and [0112] “The sending bank may query the funds transfer payment network as to whether the recipient is eligible to receive real time payments. The funds transfer payment network checks whether the recipient is eligible to receive real time payments, as shown in block 1104, and if so, sends a confirmation message to the sending financial institution, as shown in block 1106. Upon receiving confirmation that the recipient is eligible, the sending bank removes the funds from the sender's account, as shown in block 1108.”)
facilitating a real-time payment transaction from the first account maintained by the first financial institution to the second account maintained by the second financial institution, wherein the real-time payment transaction pays the invoice, (Muthu: See paragraphs [0112] “To pay funds in real time from an in-network sender to an in-network recipient, data may flow between a sender computer system 110, a funds transfer payment network that uses or implements payment service computer system 160, and recipient computer system 130.” and [0113] “The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real time payment, as shown in block 1112. The recipient bank then funds the recipient's account”)

the second entity does not receive an account number of the first account to increase security of the first account and to decrease fraud; and (Muthu: See paragraphs [0005] “At least one of the registered users is associated with a plurality of public tokens that are stored in the account information directory. The plurality of tokens are useable by the user to send funds to other users and to receive funds from the other users.”, [0068] “The account number field 419 may display the type of account and a partial account number of an account that is associated with the token in field 413. Hence, funds sent/received using the token specified in field 413 are withdrawn from/deposited to the account specified in field 419.”, and [0097] “the biller sends a request for money, or a bill or invoice, to the funds transfer payment network. The request or the bill includes a token identifying the recipient of the bill, or the consumer…… The biller may also be able to add payment instructions to the bill. The funds transfer payment network routes the bill A payment ID is sent to the bank and is then matched to the account. It should be appreciated that the biller or the biller's bank does not need to have the routing and account number of the consumer, thereby increasing security and convenience for the consumer and the biller.”)
the first entity does not receive an account number of the second account to increase security of the second account and to decrease fraud. (Muthu: See paragraphs [0005] “At least one of the registered users is associated with a plurality of public tokens that are stored in the account information directory. The plurality of tokens are useable by the user to send funds to other users and to receive funds from the other users.”, [0068] “The account number field 419 may display the type of account and a partial account number of an account that is associated with the token in field 413. Hence, funds sent/received using the token specified in field 413 are withdrawn from/deposited to the account specified in field 419.”, and [0097] “the biller sends a request for money, or a bill or invoice, to the funds transfer payment network. The request or the bill includes a token identifying the recipient of the bill, or the consumer…… The biller may also be able to add payment instructions to the bill. The funds transfer payment network routes the bill or invoice to the consumer based upon the token. The consumer responds by paying….. A payment ID is sent to the bank and is then matched to the account. It should be appreciated that the biller or the biller's bank does not need to have the routing and account number of the consumer, thereby increasing security and convenience for the consumer and the biller.”)

Muthu does not explicitly disclose the following, however Bennett further teaches:
providing, to the first entity, first information that identifies the second entity as satisfying the certified biller status; (Bennett: See paragraph [0012]: “The software utilized by the present 
receiving an authorization from the first entity to pay an invoice using the first account, the invoice originating from the second entity; and (Bennett: See paragraph [0013] “the payer need not register, but would still be allowed to authorize payment through an e-check, credit or debit cards as well as through their checking or savings account.”)
the invoice comprises an interactive invoice originating from the second entity; (Bennett: See paragraph [0074]: “FIGS. 16 and 17 illustrate an invoice having multiple sub bills thereon. As previously indicated, based upon the parameters set up by the biller, the payer can pay all of the bills, a single bill or partial payment of one or more of the bills. Additional parameters include scheduled payments, scheduled partial payments, auto payments, scheduled over payments, multi-invoice payments, partial payments of sub invoices within a multi-invoice, payments with prompt payment discounts, payments of invoices with late fees, interest and penalties.”)
the interactive invoice comprises (i) information about an incentive in exchange for paying the invoice within a predetermined time period, and (Bennett: See paragraph [0070]: “Prompt payment discounts can be enabled within the invoice file and prompt payment discounts are configurable for sub invoices within a multiple invoice as is shown in FIGS. 16”, and note: “The invoice presentment system employs a flexible production model which enables the customer to select an HTML or PDF rendering of invoices using templates stored on a global unique identifier (GUID) and linked by the invoice descriptor in the invoice file for a direct link to be stored on 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying a biller and having an authorization of the payer for the payment of bills using one of his/her payment accounts such as an e-check, credit or debit cards as well as through their checking or savings in the method of Muthu as further taught by Bennett because it would be faster and safer to manage the payment of bills or invoices (Bennett: See paragraphs [0012-0013]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Note: Bennett discloses the invoice presentment system employs a flexible production model which enables the customer to select an HTML or PDF rendering of invoices using templates stored on a global unique identifier (GUID) and linked by the invoice descriptor in the invoice file for a direct link to be stored on remote PDFs. Customers view the invoices by linking from a biller's website to a branded virtual site such as shown in FIG. 4.”. Bennett discloses a link (e.g., hyperlink) that allows customers able to view the invoices by linking a biller’s websites and it may include about discounts. However, it does not explicitly disclose for further information about the incentive and it is taught by the reference Lawe as below.


(ii) a hyperlink for further information about the incentive; (Lawe: See paragraphs [0055]: “showing descriptive text (992) displaying the name of the rewards program and relaying the potential of a reward followed by the html link (990) embedded in the column with the other numbers for the invoice.”, [0059]: “If the buyer does click the presented image link (990), the system moves to step 32. In step 32, a widow window is opened and populated with a web page from the web server 132 on the loyalty reward web site 106.”, and [0060]: “The widow window (FIG.4c) presents the invitation offer to the buyer. The invitation includes the reward offer in the form of an immediate percent discount (994).”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing a link for further information about the incentive or discounts for the invoice in the method of Muthu and Bennett as further taught by Lawe because it would provide more options for the payment of bills or invoices (Lawe: See paragraphs [0055] and [0059-0060]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2:
Muthu does not explicitly disclose the following, however Bennett further teaches:
The system of claim 1, wherein: the interactive invoice comprises an option to pay the invoice immediately. (Bennett: See paragraph [0070]: “Prompt payment discounts can be enabled within the invoice file and prompt payment discounts are configurable for sub invoices within a multiple invoice as is shown in FIGS. 16”)

Regarding claim 10:
Muthu discloses the following:
The system of claim 1, wherein: the real-time payment transaction involves a promise-to-pay message sent (reads on [0113]: “The sending bank then sends an expedited payment message to the funds transfer payment network, as shown in block 1110. The funds transfer payment network in turn sends an expedited payment message to the recipient bank indicating a real time payment, as shown in block 1112.”) to the second financial institution from the first financial institution after a successful debit (reads on [0112]: “Upon receiving confirmation that the recipient is eligible, the sending bank removes the funds from the sender's account, as shown in block 1108.”) of the first account for a payment amount of the invoice; and (Muthu: See paragraphs [0112-0113])
the second financial institution performs a successful credit (reads on [0113]: “the recipient bank has funded the recipients bank account from its own funds, but the sending bank has not yet funded the money to the recipient bank.”) for the payment amount to the second account to make funds available in the second account in real-time after the authorization (reads on [0113]: “The sending bank then sends an expedited payment message to the funds transfer payment network, as 
Regarding claim 11: it is similar scope to claim 1, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 20: it is similar scope to claim 10, and thus it is rejected under similar rationale.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Bennett in further view of Lawe in even further view of Ballout, US Publication Number 2013/0024360 A1.
Regarding claim 4:
Muthu, Bennett, and Lawe do not explicitly disclose the following, however Ballout further teaches:
The system of claim 1, wherein: the interactive invoice comprises information about a reward that can be applied toward paying the invoice; and the reward was earned by the first entity at the first financial institution before paying the invoice. (Ballout: See paragraph [0090] “A user has the choice of redeeming points when purchasing goods and services. The PayGeo platform allows transfer of points between many users. The user can consolidate points that accumulate from different sources, such as: one or more credit card points, mileage points, etc., and transfer the consolidated points into PayGeo's Good Money points, to redeem purchases or to obtain a discount on transactions.”)

Regarding claim 14: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Bennett in further view of Lawe in even further view of Abhari et al. (hereinafter Abhari), US Publication Number 2008/0015985 A1.
Regarding claim 5:
Muthu, Bennett, and Lawe do not explicitly disclose the following, however Abhari further teaches:
The system of claim 1, wherein: the first information that identifies the second entity as satisfying the certified biller status also identifies the second entity as one of recommended billers for the first entity (reads on [0096]: “a user USR can interact with the enhanced customer user interface 36, e.g. as displayed through a customer browser 58 at a customer terminal 14, to select and make a same day payment to a biller 18, such as approved by the bank, e.g. Wells Fargo, and indicated as eligible by the vendor service 16, e.g. Western Union.”) based on the first entity having previously paid a bill (reads on [0095]: “a customer USR may have an established list of creditors, 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying billers and selecting one of the established list of creditors, i.e. billers in the method of Muthu, Bennett, and Lawe as further taught by Abhari because it would be safer and faster for the payment of bills (Abhari: See paragraphs [0095-0098]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6:
Muthu, Bennett, and Lawe do not explicitly disclose the following, however Abhari further teaches:
The system of claim 5, wherein: the second entity is identified as one of the recommended billers for the first entity based on second information received from the first financial institution (reads on [0096]: “a user USR can interact with the enhanced customer user interface 36, e.g. as displayed through a customer browser 58 at a customer terminal 14, to select and make a same day payment to a biller 18, such as approved by the bank, e.g. Wells Fargo, and indicated as eligible by the vendor service 16, e.g. Western Union.”) about the bill having been previously paid (reads on [0095]: “In addition to periodic payment of one or more billers, many customers USR occasionally desire expedited payment to one or more billers 18.”) to the second entity. (Abhari: See paragraphs [0095-0098])

Regarding claim 15: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Bennett in further view of Lawe in even further view of Kozee et al. (hereinafter Kozee), US Patent Number 8073773 B2.
Regarding claim 7:
Muthu, Bennett, and Lawe do not explicitly disclose the following, however Kozee further teaches:
The system of claim 1, wherein: the first information that identifies (reads on C70: “the EBPSP 601 can utilize the Probable Biller Determination Engine 767 to identify payees that co-located payors pay. These identified payees are potential payees of a subscriber located in the same proximity as the co-located payors.”) the second entity as satisfying the certified biller status also identifies the second entity as one of recommended billers for the first entity based on a proximity 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying payees or billers that co-located payors pay in the method of Muthu, Bennett, and Lawe as further taught by Kozee because it would make payors easier and faster to have billers nearby (Kozee: See column 70, lines 52-62; column 73, lines 15-28).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 17: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Bennett in further view of Lawe in even further view of Calman et al. (hereinafter Calman), US Publication Number 2012/0231814 A1.
Regarding claim 8:
Muthu, Bennett, and Lawe do not explicitly disclose the following, however Calman further teaches:
The system of claim 1, wherein the computing instructions are further configured to perform: receiving a current location of the first entity; and providing, to the first entity, an offer for a loan that is based on the current location of the first entity. (Calman: See paragraph [0089]: “the loan offer 530 is offered to the user of the mobile device 500 depending on the user's interest in Real Estate Property B 544. In some embodiments, the loan offer 530 is offered to the user of 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for offering a loan based on current location of the user in the method of Muthu, Bennett, and Lawe as further taught by Calman because it would be a faster and easier way to provide a loan offer that relates to the user’s interest (Calman: See paragraph [0089]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 18: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Bennett in further view of Lawe in even further view of Bayne, US Publication Number 2009/0089205 A1.
Regarding claim 9:
Muthu, Bennett, and Lawe do not explicitly disclose the following, however Bayne further teaches:
The system of claim 8, wherein the computing instructions are further configured to perform, before providing the offer for the loan: receiving a current balance of the first account, wherein: the offer for the loan is based on the current balance of the first account. (Bayne: See paragraph [0041]: “the method may attempt to qualify and offer a customer a loan even when the 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for offering a loan based on current balance of the account in the method of Muthu, Bennett, and Lawe as further taught by Bayne because it would be a faster and easier way to provide a loan offer that relates to the user’s account (Bayne: See paragraph [0041]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 19: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muthu in view of Bennett in further view of Lawe in further view of Kozee et al. (hereinafter Kozee), US Patent Number 8073773 B2 in even further view of Calman et al. (hereinafter Calman), US Publication Number 2012/0231814 A1.
Regarding claim 21:
Muthu, Bennett, and Lawe do not explicitly disclose the following, however Kozee further teaches:
The method of claim 11, wherein: the first information that identifies (reads on C70: “the EBPSP 601 can utilize the Probable Biller Determination Engine 767 to identify payees that co-located payors pay. These identified payees are potential payees of a subscriber located in the same proximity as the co-located payors.”) the second entity as satisfying the certified biller status also 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for identifying payees or billers that co-located payors pay in the method of Muthu, Bennett, and Lawe as further taught by Kozee because it would make payors easier and faster to have billers nearby (Kozee: See column 70, lines 52-62; column 73, lines 15-28).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Muthu, Bennett, and Lawe do not explicitly disclose the following, however Calman further teaches:
the method further comprises: receiving a current location of the first entity; and providing, to the first entity, an offer for a loan that is based on the current location of the first entity. (Calman: See paragraph [0089]: “the loan offer 530 is offered to the user of the mobile device 500 depending on the user's interest in Real Estate Property B 544. In some embodiments, the loan offer 530 is offered to the user of mobile device 500 if the user remains in the proximity of Real Estate Property B544 for more than a predetermined amount of time, as measured by the amount of time that Real Estate Property B 544 is shown on the display 540B of the mobile device 500.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for offering a loan based on current location of the user in 
Regarding claim 22: it is similar scope to claim 21, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
February 23, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2021